IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOSEPH A. HALL, PROPOSED                             No. 84853
                 INTERVENOR,
                 Appellant,
                 vs.
                 ROBERT ALLEN, AN ARIZONA
                 RESIDENT; STEVEN GIORDANO, A
                                                                                     D
                 NEW JERSEY RESIDENT; AND
                                                                         JUL 05 2022
                 GLOYD ROBINSON, A NEW JERSEY
                 RESIDENT,                                              ELiZAinn•I? A. BROWN
                                                                     CLERX OF SUREME COURT
                 Respondents.
                                                                          DEPii Y CCERK




                                     ORDER DISMISSING APPEAL

                            Pursuant to appellant's notice of withdrawal this appeal is
                 dismissed. See NRAP 42(b).
                            ft is so ORDERED.



                                                            CLERK WITTE SUPREME COURT
                                                            ELIZABETH A. IAROWN

                                                        BY:




                 CC:   Hon. Susan johnson, District Judge
                       Law Office of Bradley L. Booke
                       Hone Law
                       Marquis Aurbach Coifing
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER